

115 HR 4308 IH: Rural Broadband Expansion Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4308IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the  Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for grants to finance broadband transmission in certain rural areas.
	
 1.Short titleThis Act may be cited as the Rural Broadband Expansion Act. 2.Community connect grant program (a)In generalThe Secretary of Agriculture (in this section referred to as the Secretary) shall make grants to finance broadband transmission in rural areas eligible for Distance Learning and Telemedicine Program benefits authorized by section 2331 of the Food, Agriculture, Conservation, and Trade Act of 1990, and shall offer assistance to persons interested in applying for the grants with respect to the grant application process.
			(b)Reporting requirements
 (1)In generalThe Secretary shall require any entity receiving a grant under this section to submit annual reports until 3 years after completion of the project for which the grant is made, in a format specified by the Secretary, that describes—
 (A)the use by the entity of the grant, including new equipment and capacity enhancements that support high-speed broadband access for educational institutions, health care providers, and public safety service providers (including the estimated number of end users who are currently using or forecasted to use the new or upgraded infrastructure); and
 (B)the progress towards fulfilling the objectives for which the grant is made, including— (i)the number and location of residences and businesses that will receive new broadband service, existing network service improvements, and facility upgrades resulting from the grant;
 (ii)the speed of broadband service; (iii)the average price of broadband service in a proposed service area;
 (iv)any changes in broadband service adoption rates, including new subscribers generated from demand-side projects; and
 (v)any other metrics the Secretary determines to be appropriate. (2)Additional reportingThe Secretary may require any additional reporting and information by any recipient of a grant under this section so as to ensure compliance with this section.
 (c)AuditsThe Inspector General, Department of Agriculture, shall conduct annual audits of the grant program provided for in this section, and shall direct the Secretary to implement such recommendations as the Inspector General finds necessary to ensure that the funds made available under subsection (f) are used properly and efficiently.
 (d)GAO reportsThe Comptroller General of the United States shall submit to the Secretary annual reports that assess the progress and level of success of the grant program provided for in this section.
 (e)Annual reports to the CongressThe Secretary shall submit an annual report to the Committee on Agriculture and the Committee on Energy and Commerce of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Commerce, Science, and Transportation of the Senate on how the grant funds provided under subsection (a) were used by the recipients, how many households, businesses, community centers, and critical community facilities received broadband service as a result of the grants, in which regions the broadband service was provided, how many applications for the grants were denied, and how many of the grants were provided.
 (f)Limitations on authorization of appropriationsTo carry out this section, there are authorized to be appropriated to the Secretary $100,000,000 for each of fiscal years 2019 through 2023, to remain available until expended, not less than 90 percent of which shall be available for grants under subsection (a).
			